Angelo L. Rosa (ISB No. 7546)
ROSA PLLC
950 West Bannock Street, Suite 1100 | Boise, Idaho 83702
2211 East Camelback Road, No. 302 | Phoenix, Arizona 85016
Telephone:   +1 (801) 440-4400
Fax:         +1 (208) 515-2203
e-Mail:      arosa@rosacommerce.com

Attorneys for Respondent/Counter-Petitioner
SOUTHERN IDAHO AMBULATORY SURGERY CENTER, LLC


                          UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF IDAHO


  TWIN FALLS NSC, LLC, a Tennessee           Case No. 1:19-cv-00009-DCN
  limited liability company,

         Petitioner/Counter-Respondent,

  v.                                           DECLARATION OF ANGELO L. ROSA
                                                IN SUPPORT OF SOUTHERN IDAHO
  SOUTHERN IDAHO AMBULATORY                     AMBULATORY SURGERY CENTER,
  SURGERY CENTER, LLC, an Idaho                  LLC’S MOTION FOR PROTECTIVE
  limited liability company,                                ORDER

         Respondent/Counter-Petitioner.




DECLARATION OF ANGELO L. ROSA IN SUPPORT OF SOUTHERN IDAHO
AMBULATORY SURGERY CENTER, LLC’S MOTION FOR PROTECTIVE ORDER –
Page 1
                           DECLARATION OF ANGELO L. ROSA

       I, Angelo L. Rosa, hereby declare and state as follows:

       1.      I am an individual over the age of eighteen and a resident of the County of

Maricopa, State of Arizona. I am not a party to this action. I am counsel of record for

Respondent/Counter-Petitioner, Southern Idaho Ambulatory Surgery Center, LLC (“SIASC”) in

this matter and in the appellate proceeding currently pending before the United States Court of

Appeals for the Ninth Circuit.

       2.      The purpose of this Declaration is (a) to authenticate the exhibits attached to this

Declaration, which is filed in support of SIASC’s present Motion for Protective Order; (b) to attest

to certain statements of fact that give rise to the present Motion; and (c) to reiterate actions taken

to comply in good faith with SIASC’s post-judgment discovery obligations. This Declaration is

made on the basis of my own personal knowledge, except for those statements that are expressly

predicated upon information and/or belief.

                                 Incursion/”Data Breach” by AmSurg

       3.      Upon information and belief, Twin Falls and AmSurg are interchangeable entities.

The statements made in the record before this Court, the evidentiary submissions lodged with the

Court, and the record of the underlying arbitration proceedings attest to this. Upon information

and belief, the fact that a data incursion appears to have occurred by AmSurg representatives into

SIASC’s government accounts is further proof of this.

       4.      On Tuesday, 7 July 2020, after being informed by SIASC of an unauthorized

incursion by AmSurg representatives (who appear to have obtained “end user” status and access

to SIASC’s secure online credentialing profile with the United States Department of Health and

Human Services), I notified counsel for Twin Falls NSC/AmSurg of this discovery and the issues

DECLARATION OF ANGELO L. ROSA IN SUPPORT OF SOUTHERN IDAHO
AMBULATORY SURGERY CENTER, LLC’S MOTION FOR PROTECTIVE ORDER –
Page 2
it poses to the post-judgment discovery process.       I requested specific representations and

assurances from both Twin Falls NSC/AmSurg’s counsel and Twin Falls NSC/AmSurg itself to

be provided by 5:00 p.m. Mountain Daylight (i.e., Idaho) Time on that day or else SIASC would

move this Court for a protective order. A true and correct copy of this correspondence is attached

as “Exhibit 1.”

       5.         I did not receive a response from Twin Falls NSC/AmSurg’s counsel by 5:00 p.m.

Mountain Daylight (i.e., Idaho) Time and (without waiving the attorney-client privilege) was

thereafter informed that SIASC would not appear for deposition given the concerns regarding the

unauthorized incursion into SIASC’s online account with the HHS.

       6.         On Thursday, 9 July 2020, I discovered that Twin Falls NSC/AmSurg’s counsel

had indeed sent a response to the correspondence attached to this Declaration as “Exhibit 1” albeit

after the 5:00 p.m. Mountain Daylight Time (Idaho)/4:00 p.m. Mountain Standard Time(Arizona)

deadline. The response denied knowledge by Twin Falls NSC’s counsel but did not address the

request SIASC made regarding the conduct of Twin Falls NSC/AmSurg itself. Also (predictably)

the response contained accusations of evasion of the discovery process and threats of sanctions. A

true and correct copy of the reply is attached as “Exhibit 2.” Note that the timestamp on the e-

mail is based upon the time the e-mail was received by my e-mail server which is located in the

Mountain Standard (i.e., Arizona) Time zone.

       7.         Upon information and belief, Twin Falls NSC/AmSurg’s counsel’s responses (that

SIASC’s credentialing information is available publicly) do not comport with Twin Falls

NSC/AmSurg’s gaining access to a secure online profile over two years after the separation of the

parties’ legal relationship occurred.




DECLARATION OF ANGELO L. ROSA IN SUPPORT OF SOUTHERN IDAHO
AMBULATORY SURGERY CENTER, LLC’S MOTION FOR PROTECTIVE ORDER –
Page 3
       8.      SIASC did not appear for its corporate deposition due to the incursion by Twin

Falls NSC/AmSurg described in the Declaration of Deborah Wensink filed concurrently herewith.

Instead, the present Motion has been prepared with all haste, despite my being mostly unavailable

due to personal reasons.

                   SIASC’s General Participation in Post-Judgment Discovery

       9.      Without waiving the attorney-client privilege, I will represent to this Honorable

Court that I have continuously encouraged cooperation with Twin Falls NSC’s post-judgment

discovery requests.

       10.     Certificates of Service of discovery responses filed by SIASC have been filed with

this Honorable Court to demonstrate accountability to the obligation to cooperate in the discovery

process.

       11.     There have been delays in SIASC’s cooperation with post-judgment discovery.

Those delays have been documented via declarations filed with this Honorable Court to

demonstrate accountability to the discovery process.

       12.     As recently as today, my office has facilitated the production of over 1000 pages of

information in response to Twin Falls NSC/AmSurg’s discovery requests. A Certificate of Service

attesting to this production is on file with this Honorable Court.

       13.     Upon information and belief, the information provided to Twin Falls

NSC/AmSurg—evidencing that SIASC and its parent company are in bad financial condition and

have been for several years—has been consistent regardless of when or how it has been received.

       I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.




DECLARATION OF ANGELO L. ROSA IN SUPPORT OF SOUTHERN IDAHO
AMBULATORY SURGERY CENTER, LLC’S MOTION FOR PROTECTIVE ORDER –
Page 4
    Executed on 10 July 2020 at Paradise, Nevada:



                                               /s/ Angelo L. Rosa
                                               Angelo L. Rosa




DECLARATION OF ANGELO L. ROSA IN SUPPORT OF SOUTHERN IDAHO
AMBULATORY SURGERY CENTER, LLC’S MOTION FOR PROTECTIVE ORDER –
Page 5
                           CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on 10 July 2020 I submitted the foregoing to the Clerk
of the Court for service on CM/ECF Registered Participants as reflected on the Notice of
Electronic Filing, including, but not limited to, the following:

      Scott D. Hess              sdhess@hollandandhart.com

      Brant Phillips             BPhillips@bassberry.com



                                               /s/ Angelo L. Rosa
                                              Angelo L. Rosa




DECLARATION OF ANGELO L. ROSA IN SUPPORT OF SOUTHERN IDAHO
AMBULATORY SURGERY CENTER, LLC’S MOTION FOR PROTECTIVE ORDER –
Page 6
          EXHIBIT 1
             TO
DECLARATION OF ANGELO L. ROSA
Subject: AmSurg / Time-Sensi/ve No/ce
Date: Tuesday, July 7, 2020 at 12:21:55 PM Paciﬁc Daylight Time
From: Angelo L. Rosa <arosa@rosacommerce.com>
To:      Acker, Allison W. <allison.acker@bassberry.com>, Baldwin, Russell <rbaldwin@bassberry.com>,
         Phillips, Brant <BPhillips@bassberry.com>
CC:      Mary S. Amschel <mamschel@rosacommerce.com>

Counsel:

This is to no/fy you that SIASC is aware of (and has documented) unauthorized incursions by two
AmSurg representa/ves into its [SIASC’s] online account with the United States Department of Health
and Human Services, speciﬁcally the Medicare Provider Enrollment, Chain and Opera/ng System
(“PECOS”). The incursions that Sawtooth is presently aware of occurred between January 2020 and
July 2020 and demonstrate that one Amanda Rosson and one Ashley Stone, alleging to be
representa/ves of Southern Idaho Ambulatory Surgery Center, obtained access to SIASC’s PECOS
proﬁle en/tled to “end user” status.

Obtaining access of the kind obtained by AmSurg’s representa/ves requires that the party(ies)
reques/ng that access make proac/ve and aﬃrma/ve representa/ons to the federal government that
they are aﬃliated with the “covered en/ty” whose proﬁle they wish to obtain. It goes without saying
that AmSurg and its representa/ves have absolutely no right to represent themselves to the
Department of Health and Human Services (or indeed any other government en/ty) as having
authoriza/on of any kind rela/ng to SIASC. This access could only have been proac/vely sought and
(regardless of underlying purpose) was procured without advance no/ﬁca/on to, or permission from,
SIASC.

During Ms. Wensink’s deposi/on yesterday, and prior to asking certain ques/ons about SIASC’s
creden/aling, Mr. Baldwin represented on the record that “I have looked on resources available to
me.” See Rough Transcript at p. 42, lines 8-11. Mr. Baldwin’s statement raises serious ques/ons about
the nature and origin of those “resources” in light of the facts iden/ﬁed above. If evidence, obtained
(directly or indirectly) by the means described above has been used to facilitate Twin Falls NSC’s
discovery eﬀorts, such problema/c conduct would have to be resolved before discovery con/nues.

If AmSurg denies the conduct described above, provide provide that denial in wri/ng. Further, SIASC
requires wrigen conﬁrma/on that Twin Falls NSC/AmSurg has not obtained or used any informa/on
(directly or indirectly) in connec/on with the conduct above. Whether this coopera/on is immediately
provided will determine how SIASC chooses to approach the outstanding discovery that Twin Falls
NSC/AmSurg is currently engaged in.

To be clear, SIASC has no inten/on of evading its discovery obliga/ons as a judgment-debtor. However,
the resolu/on of this deeply concerning issue requires resolu/on before discovery con/nues.
Consequently, SIASC will not appear for deposi/on un/l this oﬃce receives both (1) a wrigen denial by
AmSurg of the aforemen/oned conduct and a wrigen denial any use (by AmSurg, Twin Falls NSC,
and/or any of its representa/ves) of informa/on obtained from accessing of SIASC’s accounts with
PECOS and/or any other government registry.

Accordingly, if Twin Falls NSC/AmSurg wishes to ensure the deposi/on of SIASC proceeds tomorrow

                                                                                                       Page 1 of 2
morning as no/ced, both of these requirements must be met not later than 5:00 p.m. Mountain
Daylight Time today. If one or both of these requirements are not met, then SIASC reserves the right
to move the Court for a Protec/ve Order pending the full inves/ga/on by SIASC and HHS of the
incursion described above.

Regards,

ALR


Angelo L. Rosa*
Managing Partner, ROSA PLLC (Commercial Advising & Legal Counsel)
President, ALR PublicaFons Ltd.
950 West Bannock Street, Ste. 1100 | Boise, Idaho 83702
2211 East Camelback Road, No. 301 | Phoenix, Arizona 85016
Tel. +1 (801) 440-4400
Fax. +1 (208) 515-2203

*Admiged to Prac/ce in California and Idaho

PERSONAL AND CONFIDENTIAL: This message originates from ANGELO L. ROSA, ESQ. and/or Angelo L. Rosa. This message
and any ﬁle(s) or agachment(s) transmiged with it are conﬁden/al, intended only for the named recipient, and may contain
informa/on that is a trade secret, proprietary, protected by the agorney work product doctrine, subject to the agorney-client
privilege, or is otherwise protected against unauthorized use or disclosure. This message and any ﬁle(s) or
agachment(s) transmiged with it are transmiged based on a reasonable expecta/on of privacy consistent with ABA Formal
Opinion No. 99-413. Any disclosure, distribu/on, copying, or use of this informa/on by anyone other than the intended
recipient, regardless of address or rou/ng, is strictly prohibited. If you receive this message in error, please advise the sender
by immediate reply and by telephone at +1 (801) 440-4400 or by facsimile to +1 (208) 515-2203, and by dele/ng the
original message.

IRS CIRCULAR 230 DISCLOSURE: This message and any agached documents may contain provisions concerning a Federal or
state tax issue or issues. This message and any agached documents are not intended or wrigen to be used, and cannot be
used, by any taxpayer for the purposes of avoiding penal/es that may be imposed on any taxpayer by the Internal Revenue
Service.




                                                                                                                             Page 2 of 2
          EXHIBIT 2
             TO
DECLARATION OF ANGELO L. ROSA
Subject: RE: AmSurg / Time-Sensi2ve No2ce
Date: Tuesday, July 7, 2020 at 4:02:02 PM Paciﬁc Daylight Time
From: Acker, Allison W. <allison.acker@bassberry.com>
To:      Angelo L. Rosa <arosa@rosacommerce.com>, Baldwin, Russell <rbaldwin@bassberry.com>, Phillips,
         Brant <BPhillips@bassberry.com>
CC:      Mary S. Amschel <mamschel@rosacommerce.com>

Angelo,

Thank you for your email. We have no knowledge of any “incursions” into SIASC’s online account with
PECOS, including any “unauthorized incursions.” We will, however, make inquiries with our client
regarding the substance of your email. To that end, please advise when you ﬁrst became aware of this
informa2on and how. Also, please provide us with the documenta2on you reference below so we may
make this inquiry.

To be clear, however, we understand that a person is able to access PECOS informa2on only if
authorized by the provider itself – in this case SIASC. It is SIASC that grants access to its PECOS
informa2on. Access is not a func2on of any representa2ons made by PECOS users seeking to access
informa2on. Based on those two facts, your descrip2on of Ms. Rosson and Ms. Stone’s conduct does
not jibe with the way we understand the PECOS system to work.

Regardless, we can unequivocally conﬁrm that we have no copies or knowledge of any PECOS
informa2on rela2ng to SIASC. Consequently, we can also conﬁrm that no such informa2on has been
used to facilitate Twin Falls’ discovery in aid of execu2on to date, including in yesterday’s deposi2on.
Indeed, we can assure you that Mr. Baldwin’s reference in Ms. Wensink’s deposi2on yesterday to the
“resources available to [him]” includes only informa2on that is publicly available, produced in
discovery, and that voluntarily provided by you during the media2on. To be clear, to the extent you
are referencing SIASC’s NPI number, that informa2on is publicly available at
haps://npiregistry.cms.hhs.gov/registry/.

Regarding tomorrow’s previously no2ce deposi2ons, nothing in your email provides a legi2mate basis
not to proceed as scheduled. If anything, today’s email appears to be yet another last-minute
ra2onaliza2on to avoid appearing. Aber all, your “concern” raised in today’s email has absolutely no
connec2on or rela2onship to tomorrow’s proceedings, and, in apparent recogni2on of that undeniable
fact, nothing in your email even aaempts to suggest otherwise. Twin Falls has now properly no2ced
SIASC’s deposi2on three 8mes – twice for dates of your client’s choosing. Failure to appear tomorrow
under these circumstances would seem to be the very deﬁni2on of “evading [SIASC’s] discovery
obliga2ons as a judgment-debtor” – something made clear by the fact that you made no men2on of
any purported “incursions” just yesterday at Ms. Wensink’s deposi2on. Nor did you raise any
complaint immediately following the deposi2on, when you conﬁrmed that Dr. Doble would serve as
SIASC’s corporate representa2ve on Wednesday morning.

SIASC must appear tomorrow unless there is a protec2ve order in place. There is none. Consequently,
we will expect SIASC to appear for its deposi2on tomorrow morning at 8 a.m. MDT as no2ced. If SIASC
fails to appear, Twin Falls will seek sanc2ons from the Court for your client’s – and your – open and
obvious contempt for the Court’s processes and the federal rules governing SIASC’s conduct.


                                                                                                      Page 1 of 3
Best,
Allison

BBS



Allison Wiseman Acker
Associate

Bass, Berry & Sims PLC
150 Third Avenue South, Suite 2800 • Nashville, TN 37201
615-742-7895 phone • 615-248-4073 fax
allison.acker@bassberry.com • www.bassberry.com

This email may contain privileged and confidential information and is meant only for the use of the specific intended
addressee(s). Your receipt is not intended to waive any applicable privilege. If you have received this email in error, please
delete it and immediately notify the sender by separate email.

Unless specifically indicated otherwise, this email, including any attachments, was not intended and cannot be used for the purpose of
(A) avoiding U.S. tax-related penalties or (B) promoting, marketing or recommending to another party any tax-related matter addressed
herein.


From: Angelo L. Rosa <arosa@rosacommerce.com>
Sent: Tuesday, July 7, 2020 2:22 PM
To: Acker, Allison W. <allison.acker@bassberry.com>; Baldwin, Russell <rbaldwin@bassberry.com>; Phillips,
Brant <BPhillips@bassberry.com>
Cc: Mary S. Amschel <mamschel@rosacommerce.com>
Subject: AmSurg / Time-Sensi2ve No2ce

Counsel:

This is to no2fy you that SIASC is aware of (and has documented) unauthorized incursions by two
AmSurg representa2ves into its [SIASC’s] online account with the United States Department of Health
and Human Services, speciﬁcally the Medicare Provider Enrollment, Chain and Opera2ng System
(“PECOS”). The incursions that Sawtooth is presently aware of occurred between January 2020 and
July 2020 and demonstrate that one Amanda Rosson and one Ashley Stone, alleging to be
representa2ves of Southern Idaho Ambulatory Surgery Center, obtained access to SIASC’s PECOS
proﬁle en2tled to “end user” status.

Obtaining access of the kind obtained by AmSurg’s representa2ves requires that the party(ies)
reques2ng that access make proac2ve and aﬃrma2ve representa2ons to the federal government that
they are aﬃliated with the “covered en2ty” whose proﬁle they wish to obtain. It goes without saying
that AmSurg and its representa2ves have absolutely no right to represent themselves to the
Department of Health and Human Services (or indeed any other government en2ty) as having
authoriza2on of any kind rela2ng to SIASC. This access could only have been proac2vely sought and
(regardless of underlying purpose) was procured without advance no2ﬁca2on to, or permission from,
SIASC.

During Ms. Wensink’s deposi2on yesterday, and prior to asking certain ques2ons about SIASC’s
creden2aling, Mr. Baldwin represented on the record that “I have looked on resources available to
me.” See Rough Transcript at p. 42, lines 8-11. Mr. Baldwin’s statement raises serious ques2ons about
the nature and origin of those “resources” in light of the facts iden2ﬁed above. If evidence, obtained
(directly or indirectly) by the means described above has been used to facilitate Twin Falls NSC’s

                                                                                                                                   Page 2 of 3
discovery eﬀorts, such problema2c conduct would have to be resolved before discovery con2nues.

If AmSurg denies the conduct described above, provide provide that denial in wri2ng. Further, SIASC
requires wriaen conﬁrma2on that Twin Falls NSC/AmSurg has not obtained or used any informa2on
(directly or indirectly) in connec2on with the conduct above. Whether this coopera2on is immediately
provided will determine how SIASC chooses to approach the outstanding discovery that Twin Falls
NSC/AmSurg is currently engaged in.

To be clear, SIASC has no inten2on of evading its discovery obliga2ons as a judgment-debtor. However,
the resolu2on of this deeply concerning issue requires resolu2on before discovery con2nues.
Consequently, SIASC will not appear for deposi2on un2l this oﬃce receives both (1) a wriaen denial by
AmSurg of the aforemen2oned conduct and a wriaen denial any use (by AmSurg, Twin Falls NSC,
and/or any of its representa2ves) of informa2on obtained from accessing of SIASC’s accounts with
PECOS and/or any other government registry.

Accordingly, if Twin Falls NSC/AmSurg wishes to ensure the deposi2on of SIASC proceeds tomorrow
morning as no2ced, both of these requirements must be met not later than 5:00 p.m. Mountain
Daylight Time today. If one or both of these requirements are not met, then SIASC reserves the right
to move the Court for a Protec2ve Order pending the full inves2ga2on by SIASC and HHS of the
incursion described above.

Regards,

ALR


Angelo L. Rosa*
Managing Partner, ROSA PLLC (Commercial Advising & Legal Counsel)
President, ALR Publica8ons Ltd.
950 West Bannock Street, Ste. 1100 | Boise, Idaho 83702
2211 East Camelback Road, No. 301 | Phoenix, Arizona 85016
Tel. +1 (801) 440-4400
Fax. +1 (208) 515-2203

*Admiaed to Prac2ce in California and Idaho

PERSONAL AND CONFIDENTIAL: This message originates from ANGELO L. ROSA, ESQ. and/or Angelo L. Rosa. This message
and any ﬁle(s) or aaachment(s) transmiaed with it are conﬁden2al, intended only for the named recipient, and may contain
informa2on that is a trade secret, proprietary, protected by the aaorney work product doctrine, subject to the aaorney-client
privilege, or is otherwise protected against unauthorized use or disclosure. This message and any ﬁle(s) or
aaachment(s) transmiaed with it are transmiaed based on a reasonable expecta2on of privacy consistent with ABA Formal
Opinion No. 99-413. Any disclosure, distribu2on, copying, or use of this informa2on by anyone other than the intended
recipient, regardless of address or rou2ng, is strictly prohibited. If you receive this message in error, please advise the sender
by immediate reply and by telephone at +1 (801) 440-4400 or by facsimile to +1 (208) 515-2203, and by dele2ng the
original message.

IRS CIRCULAR 230 DISCLOSURE: This message and any aaached documents may contain provisions concerning a Federal or
state tax issue or issues. This message and any aaached documents are not intended or wriaen to be used, and cannot be
used, by any taxpayer for the purposes of avoiding penal2es that may be imposed on any taxpayer by the Internal Revenue
Service.




                                                                                                                             Page 3 of 3
